Exhibit 10.2

 

NRG ENERGY, INC.
AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

 

ARTICLE I
PURPOSE AND SCOPE OF THE PLAN

 

1.1                               Purpose

 

The NRG Energy, Inc. Employee Stock Purchase Plan is intended to encourage
employee participation in the ownership of the Company.

 

1.2                               Definitions

 

Unless the context clearly indicates otherwise, the following terms have the
meaning set forth below:

 

Board of Directors or Board means the Board of Directors of the Company.

 

Code means the Internal Revenue Code of 1986, as amended from time to time,
together with any applicable regulations issued thereunder.

 

Committee means the committee of one or more officers established by the Board
to administer the Plan, which Committee shall administer the Plan as provided in
Section 1.3 hereof.

 

Common Stock means shares of the common stock, par value $0.01 per share, of the
Company.

 

Company means NRG Energy, Inc., a corporation organized under the laws of the
State of Delaware, or any successor corporation.

 

Compensation means (a) the fixed salary or base wage paid by the Employer to an
Employee as reported by the Employer to the United States government (or other
applicable government) for income tax purposes, including an Employee’s portion
of salary deferral contributions pursuant to Section 401(k) of the Code and any
amount excludable pursuant to Section 125 of the Code, and (b) to the extent
authorized by the Committee for any Plan Year or Plan Years, any cash bonus
payment received under a cash bonus plan or program established by the Employer,
but excluding from both (a) and (b) any fee, overtime pay, severance pay,
expenses, stock option or other equity-based incentive income, or other special
emolument or any credit or benefit under any employee plan maintained by the
Company.

 

Continuous Service means the period of time, uninterrupted by a termination of
employment (other than a termination as a result of a transfer of employment
among the Parent, the Company or a Designated Subsidiary), that an Employee has
been employed by the Company, a Designated Subsidiary or the Parent (or any
combination of the foregoing) immediately preceding an Offering Date.  Such
period of time shall include any approved leave of absence.

 

--------------------------------------------------------------------------------


 

Designated Subsidiary means any Subsidiary that has been designated by the
Committee to participate in the Plan.

 

Employee means any full-time or part-time employee of the Company, any Parent or
a Designated Subsidiary who customarily works for the Company, any Parent or
Designated Subsidiary, as the case may be, for a minimum of seventeen and
one-half hours per week.

 

Employer means the Company, any Parent or a Designated Subsidiary employing an
Employee.

 

Exercise Date means June 30 and December 31 of each Plan Year, or such other
date(s) as determined by the Committee.

 

Fair Market Value of a share of Common Stock means the last price of the Common
Stock on the applicable date as reported by the exchange on which the Common
Stock is then listed, or, if not so reported for that day, on the last preceding
day for which such price is reported, or such other reasonable method of
determining fair market value as the Committee shall adopt.

 

Offering Date means January 1 and July 1 of each Plan Year, or such other
date(s) as determined by the Committee.

 

Option Period or Period means the period beginning on an Offering Date and
ending on the next succeeding Exercise Date, or such other period as determined
by the Committee.

 

Option Price means the purchase price of a share of Common Stock hereunder as
provided in Section 3.1 hereof.

 

Parent means any corporation or other entity in an unbroken chain of entities
ending with the Company, if each of the entities other than the Company owns
equity interests possessing 50% or more of the total combined voting power of
all classes of equity of one of the other entities in such chain, as determined
pursuant to the requirements of Section 424(e) of the Code, and shall include
entities that may become a parent after adoption of this Plan, as determined by
the Committee.

 

Participant means any Employee who (i) is eligible to participate in the Plan
under Section 2.1 hereof and (ii) elects to participate.

 

Participant Election means the form prescribed by the Committee which must be
completed and executed by an Employee who elects to participate in the Plan for
any Offering Period(s).

 

Plan means this NRG Energy, Inc. Amended and Restated Employee Stock Purchase
Plan, as amended from time to time.

 

Plan Account or Account means an account established and maintained in the name
of each participant.

 

2

--------------------------------------------------------------------------------


 

Plan Manager means any Employee appointed pursuant to Section 1.3 hereof.

 

Plan Year means the twelve (12) month period beginning January 1 and ending on
the following December 31 during any calendar year in which the Plan is
effective.

 

Subsidiary means any corporation or other entity in an unbroken chain of
entities beginning with the Company if, each of the entities (other than the
last entity in the unbroken chain) owns equity interests possessing 50% or more
of the total combined voting power of all classes of equity in one of the other
entities in the chain, as determined pursuant to the requirement of
Section 424(f) of the Code, and may include entities that become subsidiaries
after adoption of this Plan, as determined by the Committee.

 

1.3                               Administration of Plan

 

Subject to oversight by the Board of Directors or the Board’s Compensation
Committee, the Committee shall have the authority to administer the Plan and to
make and adopt rules and regulations not inconsistent with the provisions of the
Plan or the Code.  The Committee shall adopt the form of Participant Election
and all notices required hereunder.  Its interpretations and decisions in
respect to the Plan shall, subject as aforesaid, be final and conclusive.  The
Committee shall have the authority to appoint an Employee as Plan Manager and to
delegate to the Plan Manager such authority with respect to the administration
of the Plan as the Committee, in its sole discretion, deems advisable from time
to time.

 

1.4                               Effective Date of Plan

 

The Plan was originally effective July 1, 2008, was restated effective
January 1, 2012 and was and restated effective July 1, 2014. This amended and
restated Plan shall become effective April 28, 2017, if prior to that date, the
Plan (i) has been adopted by the Board of Directors of the Company and (ii) has
been approved by an affirmative vote of a majority of votes cast by the holders
of the Company’s common stock in person or by proxy, at a meeting at which a
quorum is present.

 

1.5                               Extension or Termination of Plan

 

The Plan shall continue in effect through, and including December 31, 2026
unless terminated prior thereto pursuant to Section 4.3 hereof, or by the Board
of Directors or the Compensation Committee of the Board, each of which shall
have the right to extend the term of or terminate the Plan at any time under
Section 6.4.  Upon any such termination, the balance, if any, in each
Participant’s Account shall be refunded to him or her, or otherwise distributed
in accordance with policies and procedures prescribed by the Committee in cases
where such a refund may not be possible.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II
PARTICIPATION

 

2.1                               Eligibility

 

Each Employee who on an Offering Date has at least sixty days of Continuous
Service may become a Participant by executing and filing a Participant Election
with the Company prior to said Offering Date.  No Employee may participate in
the Plan if said Employee, immediately after an Offering Date, would be deemed
for purposes of Section 423(b)(3) of the Code to possess 5% or more of the total
combined voting power or value of all classes of stock of the Company, its
Parent or any Subsidiary, as determined pursuant to the requirements of
Section 423(b)(3) of the Code.

 

2.2                               Payroll Deductions

 

Payment for shares of Common Stock purchased hereunder shall be made by
authorized payroll deductions from each payment of Compensation in accordance
with instructions received from a Participant.  For base Compensation, said
deductions shall be expressed as a whole number percentage of such Compensation
which shall be at least 1% but not more than 10%, subject to the aggregate
maximum described in Section 3.3.  A Participant may not increase or decrease
the deduction during an Option Period.  However, a Participant may change the
percentage deduction for any subsequent Option Period by filing notice thereof
with the Company prior to the Offering Date on which such Period commences. 
During an Option Period, a Participant may discontinue payroll deductions but
have the payroll deductions previously made during that Option Period remain in
the Participant’s Account to purchase Common Stock on the next Exercise Date,
provided that he or she is an Employee as of that Exercise Date.  Any
Participant who discontinues payroll deductions during an Option Period may
again become a Participant for a subsequent Option Period by executing and
filing another Participant Election in accordance with Section 2.1.  Any amount
remaining in the Participant’s Account after the purchase of Common Stock on an
Exercise Date shall be carried forward to the next succeeding Option Period, as
provided in Section 3.2, unless the Participant requests, in writing, that any
excess be refunded to the Participant.

 

If authorized by the Committee, bonus compensation will be included in
Compensation subject to payroll deductions in a given Plan Year.  The Committee
will provide a written notice to Participants if bonus compensation is to be
included in Compensation for a given Plan Year.  A Participant may select a
different percentage for base salary or fixed wage compensation than such
percentage selected for cash bonus Compensation; provided, however any such
deductions shall be subject to the aggregate maximum described in Section 3.3.

 

ARTICLE III
PURCHASE OF SHARES

 

3.1                               Option Price

 

The Option Price per share of the Common Stock sold to Participants hereunder
shall be equal to the lesser of: (a) 85% of the Fair Market Value of such share
on the Exercise Date of an Option Period, and (b) 85% of the Fair Market Value
of such share on the Offering Date of an

 

4

--------------------------------------------------------------------------------


 

Option Period.  Notwithstanding the foregoing, in no event shall the Option
Price per share be less than the par value of the Common Stock.

 

3.2                               Purchase of Shares

 

On each Exercise Date, the amount in a Participant’s Account shall be charged
with the aggregate Option Price of the largest number of whole shares of Common
Stock which can be purchased with said amount.  The balance, if any, in such
account shall be carried forward to the next succeeding Option Period, subject
to Section 2.2.

 

3.3                               Limitations on Purchase

 

Notwithstanding any provisions of the Plan to the contrary, no Employee shall be
granted an option under the Plan if, immediately after the grant, such
Employee’s right to purchase shares under all employee stock purchase plans (as
described in Section 423 of the Code) of the Company and any Subsidiary or
Parent of the Company would accrue at a rate per Offering Period which exceeds
the lesser of: (a) twenty-five thousand dollars ($25,000) or (b) an amount equal
to ten percent (10%) of the Employee’s annualized base salary in effect at the
start of such Offering Period, in each case of Fair Market Value of such shares
(determined at the time such option is granted); provided, however, that for any
calendar year Employee’s right to purchase shares under all employee stock
purchase plans (as described in Section 423 of the Code) of the Company and any
Subsidiary or Parent of the Company may not accrue at a rate which exceeds
twenty-five thousand dollars ($25,000) in the aggregate (as determined at the
time such option is granted).

 

To the extent necessary to comply with Section 423(b)(8) of the Code and the
limitations on purchase in this Section 3.3, a Participant’s payroll deductions
may be decreased to 0% during any Option Period which is scheduled to end during
any calendar year, such that the aggregate of all payroll deductions accumulated
with respect to such Option Period and any other Option Period ending within the
same calendar year is no greater than twenty-five thousand dollars ($25,000).  A
Participant’s payroll deductions shall re-commence at the rate provided in his
or her Participant Election at the beginning of the first Option Period which is
scheduled to end in the following calendar year, unless suspended by the
Participant pursuant to Section 2.2 of the Plan.

 

The maximum number of shares of Common Stock that each Employee may purchase
during an Offering Period is 20,000.

 

3.4                               Transferability of Rights

 

Rights to purchase shares hereunder shall be exercisable only by the
Participant.  Such rights shall not be transferable.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV
PROVISIONS RELATING TO COMMON STOCK

 

4.1                               Common Stock Reserved

 

There shall be 5,300,000 shares of Common Stock reserved for the Plan, subject
to adjustment in accordance with Section 4.2 hereof.  Such shares can be
authorized and unissued shares or treasury shares.  The aggregate number of
shares which may be purchased under the Plan shall not exceed the number of
shares reserved for the Plan.

 

4.2                               Adjustment for Changes in Common Stock

 

In the event that adjustments are made in the number of outstanding shares of
Common Stock or said shares are exchanged for a different class of stock of the
Company or for shares of stock of any other entity by reason of merger,
consolidation, stock dividend, stock split or otherwise, the Board shall make
appropriate adjustments in (i) the number and class of shares or other
securities that may be reserved for purchase, or purchased, hereunder, and
(ii) the Option Price.  All such adjustments shall be made approved by the
Board, and its decision shall be binding and conclusive.

 

4.3                               Insufficient Reserved Shares

 

If the aggregate funds available for purchase of Common Stock on any Exercise
Date would cause an issuance of shares in excess of the number provided for in
Section 4.1 hereof, (i) the Committee shall proportionately reduce the number of
shares which would otherwise be purchased by each Participant in order to
eliminate such excess and (ii) the Plan shall automatically terminate
immediately after such Exercise Date.

 

4.4                               Confirmation

 

Confirmation of each purchase of Common Stock hereunder shall be made available
to the Participant in either written or electronic format.  A record of
purchases shall be maintained by appropriate entries on the books of the
Company.  Participants may obtain a certificate or certificates for all or part
of the shares of Common Stock purchased hereunder upon making a written
request.  Unless otherwise determined by the Committee, shares of Common Stock
delivered to a Participant hereunder may not be sold, assigned, transferred,
pledged or otherwise disposed of in any way by the Participant during the one
year period following such delivery to the Participant (other than by will, the
laws of descent and distribution) and the shares of Common Stock shall bear a
legend denoting such restrictions as may be determined by the Committee to be
appropriate.

 

4.5                               Rights as Shareholders

 

The shares of Common Stock purchased by a Participant on an Exercise Date shall,
for all purposes, be deemed to have been issued and sold as of the close of
business on such Exercise Date.  Prior to that time, none of the rights or
privileges of a shareholder of the Company shall exist with respect to such
shares.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V
TERMINATION OF PARTICIPATION

 

5.1                               Voluntary Withdrawal

 

A Participant may withdraw from the Plan at any time by filing notice of
withdrawal prior to the close of business on an Exercise Date.  Upon withdrawal,
the entire amount, if any, in a Participant’s Account shall be refunded to him
or her without interest.  Any Participant who withdraws from the Plan may again
become a Participant in accordance with Section 2.1 hereof.

 

5.2                               Termination of Eligibility

 

If a Participant ceases to be eligible under Section 2.1 hereof for any reason,
the dollar amount in such Participant’s Account will be refunded to the
Participant, or in the case of death, the Participant’s designated beneficiary
or estate, or otherwise distributed in accordance with policies and procedures
prescribed by the Committee in cases where such a refund may not be possible.

 

ARTICLE VI
GENERAL PROVISIONS

 

6.1                               Notices

 

Any notice which a Participant files pursuant to the Plan shall be made on forms
prescribed by the Committee and shall be effective only when received by the
Company.

 

6.2                               Condition of Employment

 

Neither the creation of the Plan nor participation therein shall be deemed to
alter the at-will nature of a Participant’s employment, create any right of
continued employment or in any way affect the right of the Employer to terminate
an Employee.

 

6.3                               Withholding of Taxes

 

Each Participant shall, no later than the date as of which the value of an
option under the Plan and/or shares of Common Stock first becomes includible in
the income of the Participant for income tax purposes, pay to the Company, or
make arrangements satisfactory to the Committee regarding payment of, any taxes
of any kind required by law to be withheld with respect to such option or shares
of Common Stock.  The obligations of the Company under the Plan shall be
conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.

 

In particular, to the extent a Participant is subject to taxation under U.S.
Federal income tax law, if the Participant makes a disposition, within the
meaning of Section 424(c) of the Code of any share or shares of Common Stock
issued to Participant pursuant to Participant’s exercise of an option, and such
disposition occurs within the two-year period commencing on the day after the
Offering Date or within the one-year period commencing on the day after the
Exercise

 

7

--------------------------------------------------------------------------------


 

Date, Participant shall, within ten (10) days of such disposition, notify the
Company thereof and thereafter immediately deliver to the Company any amount of
federal, state or local income taxes and other amounts which the Company informs
the Participant the Company may be required to withhold.

 

6.4                               Amendment of the Plan

 

The Board of Directors or the Board’s Compensation Committee may at any time, or
from time to time, amend, modify, or terminate the Plan in any respect, except
that, without approval of the shareholders, no amendment may increase the
aggregate number of shares reserved under the Plan other than as provided in
Section 4.2 hereof, materially increase the benefits accruing to Participants or
materially modify the requirements as to eligibility for participation in the
Plan.  Any amendment of the Plan must be made in accordance with applicable
provisions of the Code and/or any regulations issued thereunder, any other
applicable law or regulations, and the requirements of the principal exchange
upon which the Common Stock is listed.

 

6.5                               Application of Funds

 

All funds received by the Company by reason of purchases of Common Stock
hereunder shall constitute general funds of the Company and may be used for any
corporate purpose.

 

6.6                               Legal Restrictions

 

The Company shall not be obligated to sell shares of Common Stock hereunder if
counsel to the Company determines that such sale would violate any applicable
law or regulation.

 

6.7                               Gender

 

Whenever used herein, use of any gender shall be applicable to all genders.

 

6.8                               Governing Law

 

The Plan and all rights and obligations thereunder shall be constructed and
enforced in accordance with the laws of the State of Delaware and any applicable
provisions of the Code and the related regulations.

 

6.9                               Indemnification

 

To the extent allowable under applicable law, the Committee and the Plan Manager
and any delegate thereof shall be indemnified and held harmless by the Company
from any loss, cost, liability, or expense that may be imposed upon or
reasonably incurred by such person in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by him or her in satisfaction
of judgment in such action, suit, or proceeding against him or her, provided he
or she gives the Company an opportunity, at its own expense, to handle and
defend the same before he or she undertakes to handle and defend it on his or
her own behalf.  The foregoing right of indemnification shall not

 

8

--------------------------------------------------------------------------------


 

be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s articles of incorporation or bylaws, as a matter of
law, under any indemnification agreement or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 

6.10                        Expenses

 

The expenses of administering the Plan shall be borne by the Company.

 

6.11                        Titles and Headings

 

The titles and headings of the sections in this Plan are for convenience of
reference only, and in the event of any conflict, the text of this Plan, rather
than such titles or headings, shall control.

 

6.12                        Arbitration

 

In the event of any dispute between the Employer and a Participant with respect
to this Plan, either may require that the dispute be determined by binding
arbitration by written notice to the other.  In such case, the arbitration shall
be conducted in accordance with the rules of the American Arbitration
Association then in effect before a panel of three arbitrators, and the decision
of the arbitrators shall be final and binding on the parties.  In any such
arbitration, the non-prevailing party shall pay all expenses, including the
costs of the arbitrators and the costs and expenses, including reasonable
attorneys’ fees, incurred by the prevailing party in the arbitration.

 

9

--------------------------------------------------------------------------------